NO. 07-06-0203-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                SEPTEMBER 13, 2006
                          ______________________________

                                    MICHAEL A. COX,

                                                                 Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 92-415-137; HON. BRADLEY UNDERWOOD, PRESIDING
                       _______________________________

                                      Opinion
                          _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Michael A. Cox (appellant) appeals from an order denying his request to obtain

records purportedly held by the district clerk and pertaining to his 1992 criminal prosecution

and conviction. According to his appellate brief, he “needs the statement of facts and oral

recording of final sentencing and the clerks record to prove” that “the state is not living up

to the plea bargain of appellant.” We affirm the order of the trial court.
                                        Background

       Through a written document entitled “Motion for Transcripts,” Cox asked the trial

court to provide him various records pertaining to the 1992 conviction. Included in the

request were copies of “all transcripts, written and oral” including “Grand Jury deliberations

to handing down indictment, to final sentencing in plea bargain.” So too did he seek an

order directing the district attorney’s office to “turn over any transcripts or motions they may

have in their record program or archives, to the district clerk of the 99th district court in

cause no. 92-415-137, so they may be forwarded to the defendant.” Other motions

wherein he sought exhibits and a subpoena for “police video of store theft and police

report” were also filed. These requests were denied, via written order, by the trial court on

May 23, 2006. Cox then appealed.

                                          Analysis

       Appellant contends that he is entitled to a free record and cites us to Griffin v.

Illinois, 351 U.S. 12, 76 S. Ct. 585, 100 L. Ed. 891 (1956) in support of his contention.

However, we find his reliance on Griffin misplaced. There, Griffin sought records to

effectuate the prosecution of a direct appeal from his conviction. Cox does not want the

records for that purpose here. Indeed, the time to initiate a direct appeal expired over a

decade ago. Rather, he wants them to collaterally attack his conviction. Griffin and its

holding does not encompass that circumstance.              Rather, §552.028 of the Texas

Government Code does.

       According to §552.028, “a governmental body is not required to accept or comply

with a request for information from . . . an individual who is imprisoned or confined in a



                                               2
correctional facility. . . .” TEX . GOV’T CODE ANN . §552.028 (Vernon 2004). So, because the

record illustrates that appellant is a prison inmate, statute authorized the trial court to deny

his request. See Harrison v. Vance, 34 S.W.3d 660, 663 (Tex. App.–Dallas 2000, no pet.)

(holding that disclosure of information is discretionary when that information is requested

by an individual imprisoned or confined in a correctional facility); see also Wright v. Curry,

No. 04-10304, WL 2977437(5th Cir. December 17, 2004) (not designated for publication)

(holding that a state prison inmate was not entitled to copies of the transcripts and records

from his state court criminal case under the Texas Open Records Act, nor did he have a

right to a free copy of records from his state criminal case to “search for possible error in

order to file a petition for collateral relief at some future date.”)

        Accordingly, we affirm the order of the trial court.1



                                                           Brian Quinn
                                                           Chief Justice

Publish.




        1
            W e conclude that oral argument would not significantly aid this co urt in determ ining the appeal.
Thus, we waive ora l arg um ent. To expedite disposition of this case and given the issues involved and the
clarity of the law addressing them, the court also invokes Texas Rule of App ellate Procedure 2, su spends Ru le
39.9, and submits the cause for disposition on even date.

                                                       3